Exhibit 10.41

FOURTH AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT

This Fourth Amendment to Amended and Restated Credit Agreement (the “Fourth
Amendment”) is made as of the 24th day of March, 2006 by and among

PATHMARK STORES, INC., a corporation organized under the laws of the State of
Delaware, having a place of business at 200 Milik Street, Carteret, New Jersey
07008;

the LENDERS party hereto;

FLEET RETAIL GROUP, LLC (f/k/a Fleet Retail Group, Inc.), as Administrative
Agent and Collateral Agent for the Lenders, a Delaware limited liability
company, having a place of business at 40 Broad Street, Boston, Massachusetts
02109

THE CIT GROUP/BUSINESS CREDIT, INC., as Syndication Agent; and

GMAC COMMERCIAL FINANCE LLC and GENERAL ELECTRIC CAPITAL CORPORATION, as
Co-Documentation Agents

in consideration of the mutual covenants herein contained and benefits to be
derived herefrom.

WITNESSETH

WHEREAS, the Borrower, the Administrative Agent, the Collateral Agent, the
Lenders, the Syndication Agent, and the Co-Documentation Agents have entered
into an Amended and Restated Credit Agreement dated as of October 1, 2004 (as
amended and in effect, the “Credit Agreement”); and

WHEREAS, the Borrower, the Administrative Agent, the Collateral Agent, the
Lenders, the Syndication Agent, and the Co-Documentation Agents have agreed to
amend certain provisions of the Credit Agreement as set forth herein.

NOW THEREFORE, it is hereby agreed as follows:

1. Definitions: All capitalized terms used herein and not otherwise defined
shall have the same meaning herein as in the Credit Agreement.


2. Amendments to Article VI. The provisions of Article VI of the Credit
Agreement are hereby amended by deleting the provisions of SECTION 6.17 in their
entirety and substituting the following in their stead:


6.17 Ratio of Credit Extensions to Consolidated EBITDA. The Borrower shall not,
at any time, permit the ratio of the Credit Extensions to Consolidated EBITDA
(calculated on a trailing four fiscal quarter basis) at the end of any fiscal
quarter to be more than (i) for the fourth fiscal quarter of Fiscal Year 2005
and each of the first three fiscal quarters of Fiscal Year 2006, 2.40:1.00, and
(ii) for each fiscal quarter thereafter, 1.90:1.00.

 

3. Conditions to Effectiveness. This Fourth Amendment shall not be effective
until each of the following conditions precedent have been fulfilled to the
satisfaction of the Agent:


  a. This Fourth Amendment shall have been duly executed and delivered by the
Borrower, the Administrative Agent, the Collateral Agent and the Required
Lenders. The Administrative Agent shall have received a fully executed copy
hereof and of each other document required hereunder.


  b. The Borrower shall have reimbursed the Administrative Agent for all
expenses due and payable in connection herewith, including, without limitation,
its reasonable attorneys’ fees.


  c. The Borrower shall have paid to the Administrative Agent, for the account
of the Lenders, an amendment fee as set forth in the amendment fee letter dated
as of even date herewith.


  d. No Default or Event of Default shall have occurred and be continuing.


  e. The Borrower shall have provided such additional instruments and documents
to the Administrative Agent as the Administrative Agent and its counsel may have
reasonably requested.


4. Miscellaneous.


  a. Except as provided herein, all terms and conditions of the Credit Agreement
and the other Loan Documents remain in full force and effect. The Borrower
hereby ratifies, confirms, and reaffirms all of the representations, warranties
and covenants therein contained. Without limiting the generality of the
foregoing, the Borrower hereby acknowledges, confirms and agrees that all
Collateral shall continue to secure the Obligations and any modifications,
amendments, substitutions or renewals thereof.


  b. This Fourth Amendment may be executed in several counterparts and by each
party on a separate counterpart, each of which when so executed and delivered,
shall be an original, and all of which together shall constitute one instrument.
Delivery of an executed counterpart of a signature page hereto by telecopy or
electronic transmission shall be effective as delivery of a manually executed
counterpart hereof.


  c. This Fourth Amendment expresses the entire understanding of the parties
with respect to the matters set forth herein and supersedes all prior
discussions or negotiations hereon. Any determination that any provision of this
Fourth Amendment or any application hereof is invalid, illegal or unenforceable
in any respect and in any instance shall not effect the validity, legality, or
enforceability of such provision in any other instance, or the validity,
legality or enforceability of any other provisions of this Fourth Amendment.


 

IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to be
executed and their seals to be hereto affixed as of the date first above
written.

  PATHMARK STORES, INC.
    By:  /s/ Frank Vitrano   Print Name: Frank Vitrano
Title: President and Chief Financial Officer  


  FLEET RETAIL GROUP, LLC, as
     Administrative Agent, Collateral Agent
     and Lender
    By:  /s/ Keith Vercauteren   Print Name: Keith Vercauteren
Title: Managing Director  


  GMAC COMMERCIAL FINANCE LLC
    By:  /s/ Christopher Gavch   Print Name: Christopher Gavch
Title: Vice President  


  GENERAL ELECTRIC CAPITAL CORPORATION
    By:  /s/ Brian P. Schwinn   Print Name: Brian P. Schwinn
Title: Duly Authorized Signatory  


  THE CIT GROUP/BUSINESS CREDIT, INC.
    By:  /s/ Matthew DeFranco   Print Name: Matthew DeFranco
Title: Assistant Vice President  


  WELLS FARGO FOOTHILL, LLC
    By:  /s/ David Hill   Print Name: David Hill
Title: Vice President  
